AGREEMENT OF PURCHASE AND SALE OF LIMITED PARTNERSHIP INTERESTS By this Agreement of Purchaseand Sale of Limited Partnership Interests (this “Agreement”) dated as of March 31, 2009 (the “Effective Date”) AMERICAN COMMUNITY PROPERTIES TRUST,a Maryland real estate investment trust (“ACPT”), AMERICAN LAND DEVELOPMENT U.S., INC., a Maryland corporation (“American Land”), and IGP GROUP CORP., a Puerto Rico corporation (“IGP Group”) (ACPT, American Land and IGP Group are collectively referred to in this Agreement as “Seller”), agrees to sell and convey to PARTNERS BUSINESS
